[Cite as State v. Blade, 2021-Ohio-2863.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     WILLIAMS COUNTY


State of Ohio/City of Bryan                       Court of Appeals No. WM-21-001

        Appellee                                  Trial Court No. CRB2000426

v.

Douglas T. Blade                                  DECISION AND JUDGMENT

        Appellant                                 Decided: August 20, 2021

                                            *****

        Clayton J. Crates, for appellant.

                                            *****

        PIETRYKOWSKI, J.

        {¶ 1} Defendant-appellant, Douglas Blade, has commenced this accelerated appeal

from the December 9, 2020 judgment of the Bryan Municipal Court which, following his

no contest plea to violating a temporary protection order, sentenced him to 180 days in

jail and a fine. Because we find that the court failed to inform him of the effect of his

plea, we reverse.
       {¶ 2} On August 18, 2020, a complaint was filed charging appellant with violating

the terms of a protection order issued under R.C. 2919.27(A)(1), a first degree

misdemeanor. At his September 3, 2020 arraignment, appellant was presented with and

signed a “Statement of Rights and Acknowledgement” indicating, inter alia, his right to

be represented by counsel, his right to a trial if the potential penalty included jail time and

a fine of over $150, and the pleas available. Appellant entered a not guilty plea and

requested a trial by jury.

       {¶ 3} Thereafter, on November 3, 2020, appellant withdrew his not guilty plea and

entered a no contest plea to the charge. On the same date, appellant signed a form

withdrawing his request for a jury trial; he indicated: “I knowingly, intelligently and

voluntarily make this withdraw of my constitutional right to a jury trial.” A presentence

investigation report was ordered.

       {¶ 4} On December 9, 2020, appellant was sentenced to 180 days of incarceration

and a suspended $350 fine. His postsentence motion to withdraw his plea was summarily

denied. This appeal followed with appellant raising the following assignment of error:

              Assignment of Error No. 1: The trial court committed prejudicial

       error by accepting appellant’s no contest plea and finding appellant guilty.

       {¶ 5} Appellant’s sole assignment of error asserts that the trial court erroneously

accepted his plea of no contest without first, as required under Crim.R. 11, ascertaining




2.
that the plea was entered into with the knowledge of the effect of the plea including the

rights he was waiving.

       {¶ 6} In this case, the offense appellant was charged with was a first degree

misdemeanor, punishable by a maximum of 180 days confinement. Thus, it was a petty

offense. See Crim.R. 2(D), (E). Before a trial court may accept a plea of no contest to a

petty offense, it must comply with the provisions of Crim.R. 11(E). Crim.R. 11(E)

relevantly provides: “In misdemeanor cases involving petty offenses, the court may

refuse to accept a plea of guilty or no contest, and shall not accept such pleas without first

informing the defendant of the effect of the plea of guilty, no contest, or not guilty.”

Crim.R. 11(B)(2) sets forth the effect of a no contest plea:

              The plea of no contest is not an admission of defendant’s guilt, but is

       an admission of the truth of the facts alleged in the indictment, information,

       or complaint, and the plea or admission shall not be used against the

       defendant in any subsequent civil or criminal proceeding.

       {¶ 7} During the November 3, 2020 plea hearing, the following took place:

              [DEFENSE COUNSEL]: It’s my understanding that Mr. Blade

       would withdraw his previous plea of not guilty and enter a plea of no

       contest. He would waive reading of the operative facts and simply to

       finding of guilt as to the TPO violation.




3.
                 THE COURT: Let’s have him sign the waiver of the jury demand,

       please.

                 All right. With that, then, the plea – we’ll accept the plea and find

       the Defendant guilty, then, of the violating of the temporary protection

       order. The matter will be referred to the probation department for a

       presentence investigation.

                 One other matter. Mr. Blade, were you ever fingerprinted by –

                 [DEFENSE COUNSEL]: Just today.

                 THE DEFENDANT: Yes, sir.

                 THE COURT: Today. Fantastic.

                 All right. Go across the hall to probation. They will get you all set up

       and give you a packet of information and give you an appointment then.

                 THE DEFENDANT: Thank you.

                 THE COURT: Thank you.

       {¶ 8} The above exchanges and a review of the written record reveal that the trial

court made absolutely no attempt to inform appellant of the effect of his no contest plea.

Such failure was in clear violation of Crim.R. 11(E), and constitutes reversible error. See

State v. Bourn, 6th Dist. Sandusky Nos. S-17-032, S-17-029, 2018-Ohio-2040; State v.

Walton, 6th Dist. Lucas Nos. L-16-1250-52, L-15-1254-56, L-16-1259, 2017-Ohio-8343.

Accordingly, appellant’s assignment of error is well-taken.




4.
         {¶ 9} On consideration whereof, we reverse the December 9, 2020 judgment of the

Bryan Municipal Court. Appellant’s plea is vacated and the matter is remanded for

proceedings consistent with this decision. Pursuant to App.R. 24, appellee is ordered to

pay the costs of this appeal.

                                                                         Judgment reversed
                                                                             and remanded.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                         ____________________________
                                                         JUDGE
Thomas J. Osowik, J.
                                                 ____________________________
Gene A. Zmuda, P.J.                                      JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE




          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




5.